Title: From Thomas Jefferson to James Jackson, 4 May 1802
From: Jefferson, Thomas
To: Jackson, James


            Dear SirWashington May 4. 1802.
            I recieved yesterday your favor of the 1st. inst. it is so essential to the public good, to the credit of the administration and of republicanism itself that the transaction of the public affairs be committed to the best men only, that when a charge is brought openly before the public against one by name whom I have appointed, I think it my duty to look into the fact and correct it if true, or have the public informed if it be false. your recommendation of mr Mitchell was sufficient to satisfy me when I saw the scandalous paragraph in the Federalist, that it was false and the offices he had held strengthened the testimony. the statement which I have seen in the Literary advertiser is sufficient to justify the appointment to the public, and therefore this matter may be considered as done. mr Putnam will of course feel the necessity of a decisive justification in his case. Accept assurances of my friendly esteem & high respect.
            Th: Jefferson
          